DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that that the PARs do not meet the amended claims limitations (see Applicant’s remarks).
In response, Examiner notes Applicant’s arguments/amendments, however as discussed below the PARs still meets the amended claims limitations for reasons discussed below: the primary PAR (PPAR or PLOTNICK et al (2005/0097599), discloses PLOTNICK discloses alternative advertising in pre-recorded media and further discloses an automated process performed by a playback device (PVR) to replace a digital advertisement in a broadcast television program presented to a viewer by the playback device; and further discloses the PVR as two-way server that receives signals from variety of network types including streaming media broadcasts, stores and/or buffers the streaming media (various media including ads) and unicasts, multicasts or broadcasts to receivers (figs.3-14B and [0109-0124]]), where at the playback device (seecfigs.5-8, [0123-0124], STB-PVR “remotely-located devices” or HE-PVR) a user of a plurality of users (STB-PVR profiles viewers based on viewing habits and identifies which viewer or groups of viewers (household) based on viewer ID to enable targeted ads) and a user device of a plurality of user devices ([0100-0105] and [0117], PVR(s) of a plurality of PVRs: Cable PVR, Satellite PVR, digital VCR, etc., Devices in the various household with various output formats), content identification data that identifies an advertisement in the broadcast television program to be replaced, during playback of previously TV broadcast program (pausing, skip, etc., channel changes, volume changes, etc., are still plays back the stream at a specific rate of reproduction of the video, see ([0125], [0155], [0160-0164] and [0225-0226]); receives and stores, by the playback device (PVR profiles viewers , a replacement advertisement encoded in a digital format (alternative version or short versions), wherein the replacement ad is selected by a content management system or the PVR (Cable Headend, remote server, third party servers or Advertiser), wherein the content identification data is received by the playback device after the broadcast television program has been broadcast and recorded by the playback device but prior to playback of the broadcast television program by the playback device (see [0123-0124], [0127], [0162-0164] and [0190]), identifies target ads, creates ad playlist, queue, to be replaced using the PVR or remote server (third party servers) to target households of viewers; monitors, the regular playback (changing channel, changing volume, etc.,) of the broadcast television program to thereby recognize upcoming playback (changing channel, changing volume, trick plays or fast-forward) of the advertisement to be replaced during viewing of the broadcast television program; upon recognizing that the advertisement to be replaced is being played back during subsequent regular playback of the broadcast television program for viewing by the viewer, the playback device replacing the advertisement in the broadcast television program that was previously viewed and automatically rendering, by the playback device, the previously-stored replacement advertisement that has not been viewed during regular playback for viewing of the previously-broadcast television program by the viewer; and reporting, by the playback device, to the content management system when the viewer has viewed the replacement advertisement during viewing of the previously-broadcast television program (see [0092-0093], [0124-0125], [0166-0167]] and [0224-0225]), in response to a trick command the remote server or Advertiser may replace an alternate ad(s) that has not been viewed, previously viewed or unrelated to the ad(s) and based on viewing habits or history of interactions  instead of the advertisement in the broadcast television program,  during playback of the previously TV broadcast program, the playback device reporting to the content management system when the viewer has viewed one or more advertisements; wherein the replacement advertisement is selected by a content management system based upon a viewing history of ads previously viewed by the viewer, during viewing of the previously-broadcast TV program (see figs.1-8, Abstract,[0087], [0092-0093], [0125-0127] and [0166-0167]), the PVR(s), the Cable Headend or Advertiser, identifies viewer(s) based on viewing habits or historic viewing characteristics is store locally and furthermore uploader to remote management server, the PVR, the Cable Headend or Advertiser processes interactions (various types of trick plays: pausing, fast forwarding, rewinding, etc.), replaces or supplements content (locally stored Ads and/or external Ads transmitter via an advertiser) to generate modified content that includes alternative Ads, overlays, etc. the targeted Ads may either be spliced into the live or pre-recorded program; furthermore the target ads may be based on viewing history, habits, etc., and may be related ads and unrelated ads and updated or modified accordingly to reflect the various user(s) profiles within a household; note further that the ad playlist or queue specific to PVR(s), identifies viewer(s) profile associated with respective groups or households. PLOTNICK discloses providing a playlist of stored ads: short ads and alternate ads that is replaced with a programs where the playlist made be associated with broadcast programs, including monitoring other user interactions to the alternate ads, see  [0108-0109], [0127-0136] and [0155-0156]) and further discloses the ad is a version of the image or video segment of the original rendered ad, rendering ads seamlessly ([0059-0060] and [0217-0219] , BUT appears silent as to further performing other replacement modification where upon recognizing that the ad to be replaced is being playback during subsequent regular playback of the broadcast TV program, the playback device replacing the ad in the broadcast TV program that was previously viewed and automatically rendering the previously-stored replacement ad that has not been viewed during regular playback for viewing of the previously-broadcast TV program by the viewer; However, in the same field of endeavor, KAFTAN discloses personalized ad insertion during start over service and further discloses start over service for previously rendered ads where the device replaces the ad in the broadcast TV program that was previously viewed and automatically rendering the previously-stored replacement ad that has not been viewed during regular playback for viewing of the previously-broadcast TV program by the viewer (see figs.1-6, Abstract, [0094-0098] and [0105-0110]); inserting stored ads during start over service; PLOTNICK as modified by KAFTAN, disclose providing a playlist of stored ads: short ads and alternate ads that is replaced with a programs where the playlist made be associated with broadcast programs, including monitoring other user interactions to the alternate ads [see PLOTNICK, [0108-0109], [0127-0136] and [0155-0156]) and further discloses the ad is a version of the image or video segment of the original rendered ad ([0059-0060[ and [0217-0219] , BUT appears silent as to where the content ID data or playlist is received after the broadcast TV program has been broadcast and recorded by the playback device but prior to the playback of the broadcast TV program and where the ad to replaced has been previously rendered by the playback device; However, in the same field of endeavor, ESTIPONA discloses terminating enhancement TV broadcasts and further discloses content ID data or playlist of an enhancement associated with TV programs is received after the broadcast TV program has been broadcast and recorded by the playback device but prior to the playback of the broadcast TV program and where the ad to replaced has been previously rendered by the playback device (see figs.1-6, Abstract,  col.2, line 3-col.3, line 1+, col.4, lines 14-col.5, lines 25), the receiving Subsystem monitors various types of broadcast including triggers associated with enhancements of the broadcast program, stores the broadcast including the triggers associated with the enhancements during the broadcast and after the broadcast for later playback as desired; PLOTNICK as modified by KAFTAN and ESTIPONA, monitors viewing habits as to ads and monitors ads accordingly as discussed above, BUT further appear silent as to where the management system receives information as to the viewed replacement or alternate ads during the viewing of the previously-broadcast TV program; However, in the same field of endeavor, HOLDEN discloses re-addressable alternate content and further discloses monitoring playback of ads, generating a report to a management system and replacing the alternate ad(s) based on a user’s history and based on information indicating whether the ad(s) in the broadcast program has been previously rendered by the playback device (figs.1-10, Abstract, [0011-0014], [0038-0041], [0045-0046], [0065-0067] and [0081-0085]), the ad(s) may be provider via the management system or via an advertiser, as discussed below. Hence the amendments to the claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-FINAL.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PLOTNICK et al (2005/0097599) in view of KAFTAN (2010/0043022) and further in view of ESTIPONA (7,263,711) and further in view of HOLDEN (2010/0325660).
	As to claims 1-3, PLOTNICK discloses alternative advertising in pre-recorded media and further discloses an automated process performed by a playback device (PVR) to replace a digital advertisement in a recorded broadcast television program presented to a viewer by the playback device after an initial broadcast of the TV program, the automated process comprising:
	Receiving, at the playback device (figs.5-8, [0123-0124], STB-PVR “remotely-located devices” or HE-PVR) a user of a plurality of users (STB-PVR profiles viewers based on viewing habits and identifies which viewer or groups of viewers (household) based on viewer ID to enable targeted ads) and a user device of a plurality of user devices ([0100-0105] and [0117], a PVR(s) of a plurality of PVRs: Cable PVR, Satellite PVR, digital VCR, etc., Devices in the various household with various output formats), content identification data that identifies an advertisement in the recorded broadcast television program (PVR as two-way server that receives signals from variety of network types including streaming media broadcasts, stores and/or buffers the streaming media (various media including ads) and unicasts, multicasts or broadcasts to receivers (figs.3-14B and [0109-0124]); by the playback device, to be replaced, during playback of previously TV broadcast program that is different than the broadcast television program (pausing, skip, etc., channel changes, volume changes, etc., are still plays back the stream at a specific rate of reproduction of the video, ([0125], [0155], [0160-0164] and [0225-0226]); Receiving and storing, by the playback device (PVR profiles viewers , a replacement advertisement encoded in a digital format (alternative version or short versions), wherein the replacement ad is selected by a content management system or the PVR (Cable Headend, remote server, third party servers or Advertiser), wherein the content identification data is received by the playback device after the broadcast television program has been broadcast and recorded by the playback device but prior to playback of the recorded broadcast television program by the playback device ([0123-0124], [0127], [0162-0164] and [0190]), identifies target ads, creates ad playlist, queue, to be replaced using the PVR or remote server (third party servers) to target households of viewers; PVR as two-way server that receives signals from variety of network types including streaming media broadcasts, stores and/or buffers the streaming media (various media including ads) and unicasts, multicasts or broadcasts to receivers;
             Monitoring the regular playback (changing channel, changing volume, etc.,) of the recorded broadcast television program to thereby recognize upcoming playback (changing channel, changing volume, trick plays or fast-forward) of the advertisement to be replaced during viewing of the recorded broadcast television program; upon recognizing that the advertisement to be replaced is being played back during subsequent regular playback of the recorded broadcast television program for viewing by the viewer, the playback device replacing the advertisement in the recorded broadcast television program that was previously viewed and instead automatically rendering, by the playback device, the previously-stored replacement advertisement that has not been viewed during regular playback for viewing of the recorded-broadcast television program by the viewer; and reporting, by the playback device, to the content management system when the viewer has viewed the replacement advertisement during viewing of the recorded broadcast television program ([0092-0093], [0124-0125], [0166-0167]] and [0224-0225]), in response to a trick command the remote server or Advertiser may replace an alternate ad(s) that has not been viewed, previously viewed or unrelated to the ad(s) and based on viewing habits or history of interactions  instead of the advertisement in the broadcast television program,  during playback of the previously TV broadcast program, the playback device reporting to the content management system when the viewer has viewed one or more advertisements; wherein the replacement advertisement is selected by a content management system based upon a viewing history of ads previously viewed by the viewer, during viewing of the previously-broadcast TV program (figs.1-8, Abstract,[0087], [0092-0093], [0125-0127] and [0166-0167]), note the PVR(s), the Cable Headend or Advertiser, identifies viewer(s) based on viewing habits or historic viewing characteristics is store locally and furthermore uploader to remote management server, the PVR, the Cable Headend or Advertiser processes interactions (various types of trick plays: pausing, fast forwarding, rewinding, etc.), replaces or supplements content (locally stored Ads and/or external Ads transmitter via an advertiser) to generate modified content that includes alternative Ads, overlays, etc. the targeted Ads may either be spliced into the live or pre-recorded program; furthermore the target ads may be based on viewing history, habits, etc., and may be related ads and unrelated ads and updated or modified accordingly to reflect the various user(s) profiles within a household; note further that the ad playlist or queue specific to PVR(s), identifies viewer(s) profile associated with respective groups or households.
	PLOTNICK discloses providing a playlist of stored ads: short ads and alternate ads that is replaced with a programs where the playlist made be associated with broadcast programs, including monitoring other user interactions to the alternate ads [0108-0109], [0127-0136] and [0155-0156]) and further discloses the ad is a version of the image or video segment of the original rendered ad, rendering ads seamlessly ([0059-0060] and [0217-0219] , BUT appears silent as to further performing other replacement modification where upon recognizing that the ad to be replaced is being playback during subsequent regular playback of the broadcast TV program, the playback device replacing the ad in the broadcast TV program that was previously viewed and automatically rendering the previously-stored replacement ad that has not been viewed during regular playback for viewing of the previously-broadcast TV program by the viewer 
	However, in the same field of endeavor, KAFTAN discloses personalized ad insertion during start over service and further discloses start over service for previously rendered ads where the device replaces the ad in the broadcast TV program that was previously viewed and automatically rendering the previously-stored replacement ad that has not been viewed during subsequent regular playback for viewing of the previously-broadcast TV program by the viewer (figs.1-6, Abstract, [0094-0098] and [0105-0110]), inserting personal ads during start over service.
	Hence it would have been obvious to one of ordinary skilled in the art at the time of the invention to incorporate the teaching of KAFTAN into the system of PLOTNICK to efficiently process previously rendered broadcast data and store the broadcast data, render the ad(s) available on-demand upon request or during playback at a desired time.
	PLOTNICK as modified by KAFTAN, disclose providing a playlist of stored ads: short ads and alternate ads that is replaced with a programs where the playlist made be associated with broadcast programs, including monitoring other user interactions to the alternate ads [see PLOTNICK, [0108-0109], [0127-0136] and [0155-0156]) and further discloses the ad is a version of the image or video segment of the original rendered ad ([0059-0060[ and [0217-0219] , BUT appears silent as to where the content ID data or playlist is received after the broadcast TV program has been broadcast and recorded by the playback device but prior to the playback of the broadcast TV program and where the ad to replaced has been previously rendered by the playback device 
	However, in the same field of endeavor, ESTIPONA discloses terminating enhancement TV broadcasts and further discloses content ID data or playlist of an enhancement associated with TV programs is received after the broadcast TV program has been broadcast and recorded by the playback device but prior to the playback of the broadcast TV program and where the ad to replaced has been previously rendered by the playback device (figs.1-6, Abstract,  col.2, line 3-col.3, line 1+, col.4, lines 14-col.5, lines 25), note the receiving Subsystem monitors various types of broadcast including triggers associated with enhancements of the broadcast program, stores the broadcast including the triggers associated with the enhancements during the broadcast and after the broadcast for later playback as desired
	Hence it would have been obvious to one of ordinary skilled in the art at the time of the invention to incorporate the teaching of ESTIPONA into the system of PLOTNICK as modified by KAFTAN to efficiently process broadcast data and store the broadcast data, during or after the broadcasting of the multimedia content, and make the broadcast data and triggers associated with enhancement, available on-demand upon request or during playback at a desired time.
	PLOTNICK as modified by KAFTAN and ESTIPONA, monitors viewing habits as to ads and monitors ads accordingly as discussed above, BUT further appear silent as to where the management system receives information as to the viewed replacement or alternate ads during the viewing of the previously-broadcast TV program.
	However, in the same field of endeavor, HOLDEN discloses re-addressable alternate content and further discloses monitoring playback of ads, generating a report to a management system and replacing the alternate ad(s) based on a user’s history and based on information indicating whether the ad(s) in the broadcast program has been previously rendered by the playback device (figs.1-10, Abstract, [0011-0014], [0038-0041], [0045-0046], [0065-0067] and [0081-0085]), note the ad(s) may be provider via the management system or via an advertiser.  
	Hence it would have been obvious to one of ordinary skilled in the art at the time of the invention to incorporate the teaching of HOLDEN into the system of PLOTNICK as modified by KAFTAN and ESTIPONA to efficiently target ad(s) to user(s) based on history and/or trick plays of the ad(s).
As to claim 4, PLOTNICK further discloses wherein the advertisement in the broadcast television content is one of the one or more advertisements previously viewed by the viewer, and wherein the content management system directs the playback device to replace the advertisement in the broadcast television content with the replacement advertisement that has not been previously viewed by the viewer ([0087], [0092-0093], [0124-0125],  [0131], [0146], [0149] and [0157-0163), ads may be previously viewed or unrelated to the ad(s) and based on viewing habits or history of interactions.
	As to claim 5, PLOTNICK further discloses wherein playback of the broadcast television program is time shifted to a time shifted playback time that is later than an original broadcast time of the broadcast television program ([0146] and [0181]).
	As to claim 6, PLOTNICK further discloses wherein the content identification data is received after the original broadcast time but before the time shifted playback time (0157-0159], [0125-0127] and [0185]), during playback the ad database may be updated or modified on the fly to reflect any changes.
            As to claim 7, PLOTNICK further discloses wherein the advertisement to be replaced promotes an event that occurred after the original broadcast time but before the time shifted playback time, and wherein the replacement advertisement promotes an event that occurs after the time shifted playback time (0157-0159], [0125-0127] and [0185]), during playback the ad database may be updated or modified on the fly to reflect any changes.
	As to claim 8, PLOTNICK further discloses wherein the replacement advertisement is obtained by the playback device requesting the replacement ad from a content management service via a digital network ([0120] and [0125-0127]).
            As to claims 9-10, PLOTNICK further discloses wherein the replacement advertisement is obtained by the playback device receiving digital media content representing the replacement advertisement via an electronic program guide and wherein the playback device receives the content identification data via the electronic program guide ([0120] and [0125-0127])., note remarks in claim 1-3, furthermore the ads are based on users subscriptions and programing schedules
As to claim 11, the claimed “An automated process performed by a content management system having at least one processor and non-transitory digital storage to replace digital advertisements…” is composed of the same structural elements that where discussed in claims 1-3.
	Claims 12-13 are met as previously discussed in claims 6-7.
	As to claims 14-15, PLOTNICK further discloses wherein the content management system providing digital media content that encodes the particular advertisement to the playback devices and wherein the digital media content that encodes the particular advertisement is delivered to the playback devices for storage by the playback device after the broadcast and recording of the broadcast television programs but prior to the time shifted playback of the broadcast television programs ([0149], [0152], [0160], [0168] and [0186]), note remarks in claims 1-3.
	Claim 16 are met as previously discussed in claims 1-3.
As to claim 17, the claimed “A data processing system that communicates with a plurality of remotely-located playback devices via a digital media, the data processing system comprising a processor and a non-transitory storage comprising an advertising database…” is composed of the same structural elements that where discussed in claims 1-3.
	Claim 18 is met as previously discussed in claims 6-7.
               Claim 19 is met as previously discussed in claims 14-15.
               Claim 20 is met as previously discussed in claims 1-3.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



ANNAN Q. SHANG